 

EXHIBIT 10.31

ZIONS BANCORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

2012 DEFERRED SALARY STOCK UNIT AWARD AGREEMENT

This Salary Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of January 1, 2012 by and between Zions Bancorporation, a Utah
corporation (the “Company”), and the person named on Exhibit A (the “Grantee”)
pursuant to the Company’s 2005 Stock Option and Incentive Plan (the “Plan”).
Capitalized terms not defined in this Agreement have the meanings ascribed to
them in the Plan.

1.    Grant of Deferred Stock Units. Pursuant and subject to the Plan and this
Agreement, the Company agrees to grant as of the bi-weekly payroll dates for
services performed for the Company by the Grantee in 2012, a number of Deferred
Stock Units (the “Stock Units”). The Stock Units will be calculated by dividing
the bi-weekly salary stock cash value (the “Salary Stock Cash Value”) set forth
on Exhibit A less applicable payroll taxes (e.g., FICA and FUTA) and dividing
the net amount by the closing price of Zions Bancorporation common stock as of
the applicable payroll date. The Stock Units will be immediately 100% vested
upon the Grant Dates. Grantee’s ownership of and rights with respect to the
Stock Units are limited by the terms and conditions of the Plan and this
Agreement, including restrictions on Grantee’s right to transfer the Stock
Units.

2.    Transfer Restriction. The Stock Units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Plan or this Agreement.

3.    Payment Dates. The Stock Units will be settled 100% in cash on
September 30, 2012, for shares granted between January 1, 2012, and June 30,
2012, and 100% on March 31, 2013, for shares granted between July 1, 2012, and
December 31, 2012; provided that Grantee has satisfied all applicable tax
withholding obligations as provided in Section 5.1 below and the conditions of
Sections 5.2 and 5.3. The value of each Stock Unit on the applicable payment
date shall be determined based on the average Fair Market Value of the Company’s
Common Stock for each trading day during the thirty (30)-trading day period
immediately prior to such payment date.

4.    Termination of Employment; Termination of Right to Stock Units. In the
event of Grantee’s death prior to the payment dates, the cash value of the
vested Stock Units (determined in accordance with Section 3 above) shall be paid
as of the date one month following the date of death. Upon Termination of
Employment for any other reason, the Stock Units that have not yet been paid as
of the date of such termination shall remain subject to the provisions of
Section 3 above. Grantee’s rights in respect of future grants of Stock Units
shall immediately terminate upon Termination of Employment, except that Grantee
shall be entitled to receive a final grant of Stock Units determined in
accordance with Section 1 for any portion of Grantee’s Salary Stock Cash Value
that had accrued through the date of Termination of Employment but had not yet
been paid. In addition, Grantee’s right to future Stock Units under this
Agreement will terminate on December 31, 2012.



--------------------------------------------------------------------------------

5.    Conditions to Lapse of Transfer Restrictions.

5.1    Tax Withholding. Prior to the lapse of transfer restriction on the Stock
Units, Grantee must pay, or otherwise provide for to the satisfaction of the
Company, any applicable federal or state withholding obligations of the Company.
Unless the Committee permits otherwise, Grantee shall provide for payment of
withholding taxes (e.g., income taxes) upon the applicable payment date by
hereby allowing and directing the Company to retain cash based on the Fair
Market Value (determined as of the applicable payment date) equal to the
statutory minimum amount of taxes required to be withheld. In such case, the
Company shall pay the net cash amount to Grantee after such deduction.

5.2    Compliance with Laws. The transfer restrictions set forth in Section 2
above shall not lapse unless such lapse and the issuance or release of the
related Stock Units is in compliance, to the reasonable satisfaction of the
Committee, with all applicable federal and state laws, as they are in effect on
the date of the lapse of restrictions.

5.3    Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the payment of amounts under the Stock Units as the
Committee may determine, including, but not limited to, the manner in which
Grantee shall satisfy tax withholding obligations with respect to the Stock
Units.

6.    Right of Offset. The Company shall have the right to offset against the
obligation to release shares of Common Stock, any outstanding amounts then owed
by Grantee to the Company, but only to the extent such offset does not violate
Section 409A of the Code.

7.    Nontransferability of Agreement. The rights conferred by this Agreement
shall not be assignable or transferable by Grantee other than by will or by the
laws of descent and distribution, and shall be exercisable during the life of
the Grantee only by the Grantee or the Grantee’s legal representative and any
such attempted assignment, transfer or exercise in contravention of this
Section 7 shall be void.

8.    Privileges of Stock Ownership. Grantee shall not have the rights of a
stockholder with respect to voting or dividends.

9.    No Obligation to Employ. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the employ of, or to continue or
establish any other relationship with, the Company or any Related Entity, or
limit in any way the right of the Company or any Related Entity to terminate
Grantee’s employment or other relationship at any time, with or without Cause.
The Company has not yet determined whether, and to what extent, the Stock Units
will be taken into account for purposes of determining benefits under other
compensation and benefit plans, programs, policies and arrangements maintained
by the Company. Any such determination will be made in the sole discretion of
the Company and the Company will inform Grantee once such a determination has
been made.

10.    Change in Control. Subject to the terms of the Plan upon the occurrence
of a Change in Control, the Stock Units shall be paid as soon as practicable
thereafter to the extent permitted under applicable law, rules, regulation and
guidance.

 

2



--------------------------------------------------------------------------------

11.    Amendment; Committee Discretion. The Committee may at any time amend the
terms and conditions set forth in this Agreement; provided that, notwithstanding
the foregoing, no such amendment shall materially adversely affect Grantee’s
rights and obligations under this Agreement with respect to amounts that Grantee
has already earned and accrued without Grantee’s prior written consent (or the
consent of Grantee’s estate, if such consent is obtained after Grantee’s death)
and any such amendment shall be made in accordance with Section 409A of the
Code. Any amendment of this Agreement shall be in writing signed by an
authorized member of the Committee or a person or persons designated by the
Committee. Subject to the other provisions of this Section 11, the Committee
shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement, and its
determinations shall be final, binding and conclusive.

12.    Entire Agreement. These Stock Units are granted pursuant to Section 2.13
of the Plan and this Agreement. The Plan is incorporated herein by reference.
This Agreement, the Plan and such other documents as may be executed in
connection with this Stock Unit grant constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter. Any action taken or decision made by the Committee arising out
of or in connection with the construction, administration, interpretation or
effect of this Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on the Grantee and
all persons claiming under or through the Grantee.

13.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address on file in the Corporate Human Resource
directory or to such other address as such party may designate in writing from
time to time to the Company. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one
(1) business day after deposit with any return receipt express courier
(prepaid); or one (1) business day after transmission by facsimile.

14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement and the Plan shall be binding upon
Grantee and Grantee’s heirs, executors, administrators, legal representatives,
successors and assigns.

15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

16.    Regulatory Matters/Compliance with Laws. Compensation under this
Agreement is subject to applicable regulations issued by the U.S. Department of
the Treasury and applicable requirements of agreements between the Company and
the U.S. government, as the same are in effect from time to time. Grantee may
receive compensation under this Agreement only to the extent that it is
consistent with those regulations and requirements. In the event that the grant,
exercise, lapse of restrictions, payment, settlement, or accrual of this award
or any term of this award is restricted or prohibited or otherwise conflicts
with any applicable

 

3



--------------------------------------------------------------------------------

statute (including, without limitation, the Emergency Economic Stabilization Act
of 2008, as amended by the American Recovery and Reinvestment Act of 2009) or
any applicable regulation or other guidance thereunder, or any agreement or
arrangement with or restriction imposed by, the United States Department of the
Treasury, any bank regulatory agency or any other governmental agency (a
“Governmental Restriction”), in each case, as determined by Committee in its
sole discretion, then the Committee may unilaterally modify the terms of this
award in such manner as the Committee determines in its sole discretion to be
necessary to avoid such restriction or prohibition or eliminate such conflict,
all without the further consent of Grantee, such consent being given through
Grantee’s acceptance of this award.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

    ZIONS BANCORPORATION

By:    /s/ Harris H. Simmons                            

 

4